Ethridge, J.,
delivered the opinion of the court.
Appellant, McG-arrah, sued the Southern Bailway Company in Mississippi for injury to his lands caused by flooding land above the railroad track and also by flooding certain pasture land below the track, alleging that when the Southern Bailway Company of Mississippi was constructed that there was a natural drain or branch flowing under the track whereby the waters from the surrounding country flowing through Mile Branch passed under the track of the Southern Bailway and through the channel into Big Black river; that said opening was of sufficient size to admit the free passage of water, and was kept open until a period of about ten years preceding the filing of this suit, when the defendant improperly filled in the channel of Mile Branch under its track, and undertook to put in artificial drainage by means of small culvert and a ditch some distance west of where said Mile Branch formerly went under the track; that subsequent and about four years before filing the suit defendant made a, large opening in its roadbed, a great distance west of said culvert, for the passage of water accumulating from said water course and from surface water on the north side, and undertook to convey said water to the last-mentioned opéning by means of a ditch; that the said change was negligently and improperly made by the defendant without the consent of the plaintiff, and in disregard of his rights; that by means of said negligent and improper change both the surface creek and surface waters were caused to flow in large quantities upon sixty-five acres of plaintiff’s land situated south of said railroad and contiguous thereto, said waters depositing great quantities of silt, sand, and clay, in*335juring the pasture of plaintiff to such an extent that the cattle will not eat the grass growing on said land covered with silt, sand, and clay; that the defendant negligently permitted the ditch on the north side of the railroad embankment to fill up so as to cause the water to back upon about fifteen acres of plaintiff’s farm land on the north side of the track so as to render it impossible for plaintiff to cultivate it, and the rental value of the fifteen acres was six dollars per acre per annum; that plaintiff’s damage was seven hundred and fifty dollars. The defendant pleaded the general issue, and gave notice under the general issue that it would prove that the opening- through which the water from the water course mentioned in the declaration was discontinued, and an artifical drain, consisting of a culvert through and under its roadbed at a point west of the opening, was provided at the request of the owner of the land; second, that the opening through which the water course mentioned in the declaration passed across the defendant’s right of way, was discontinued, and an artificial drain, consisting of a culvert through and under its roadbed at a point west of said opening, was provided more than ten years before the filing of plaintiff’s suit, and that said charge was continued openly, notoriously, and adversely for a period of ten years before the filing of plaintiff’s suit, and that by reason thereof defendant acquired a right by prescription to have the waters flow in the manner resulting from said change; and, third, that Big Black creek runs south of defendant’s right of way at a distance of about three-quarters of a mile from said trestle and large opening in defendant’s roadbed, and that plaintiff’s sixty-five acres of land lie south of defendant’s roadbed, and said fifteen acres lie north of the roadbed, and that said land, both north and south of said trestle, is low and flat, and subject to overflow after heavy rains by water backing up from Big Black creek, and at times overflows both sides of *336the trestle and- large opening. At the conclusion of plaintiff’s evidence, the circuit judge sustained a motion to strike out the evidence of the plaintiff, and gave a peremptory instruction for the defendant, from which judgment this appeal is prosecuted, and the action of the court assigned for error.
Taking the record and looking over it critically, we think there is enough evidence to warrant a verdict for the plaintiff. The plaintiff testified: That about four years before the trial the company had a, ditch dug down the railroad, and before this there was about a mile of branch or longer with some little tributaries, and the water ran in there, and they dug a ditch down the railroad, and made an opening somewhere about the line between the witness and one Mr. Pittman. That the drainage made by the railroad was insufficient for the purpose of carrying off the water, and that the’ ditch so dug filled up and caused the water to back up on his land. The branch referred to is called Mile Branch, and comes to the railroad where the water course used to be, and they ditched it down the railroad about a quarter of a mile, and made an opening across the railroad, and threw the water upon the land below the track without any outlet. . That by reason of the overflow his crop above the railroad had been drowned out by the ponding of water upon the land during the rains or freshets. That the rental value of this land was six dollars per acre, and there were ten acres in cultivation. That he had been unable to work this land for the four years preceding the trial, by reason of this overflow and backing water. He testified, further, that near, his barn about an acre of his land had been badly washed by reason of this condition, and that beginning about four years before the bringing of the suit. He also testified that by reason of the new opening made about four years ago, and the diverting of the water from its natural course and discharging it in an unusual way, his pasture land be*337low the railroad had' been flooded and damaged, and that there were about sixty-five acres of said pasture; that the water after the rains would stand two or three days and leave a sediment of sand and mud upon the grass, and same would remain upon the grass until washed off either by the dew or rain; that he had had as high a,s forty head of cattle at one time upon his pasture, and they were prevented from eating the grass for as long as ten days at a time; the pasture had been thus affected for four years; that the rental value of a pasture for cows and horses was one dollar per head; that this was a reasonable value, and that under ordinary conditions without an overflow he could keep fifty or sixty head of cattle upon his pasture; that he was deprived of his pasture during the spring months but in the summer it was not so bad; that about four years before this suit Mr. Pittman and Mr. Sanders had a suit against the railroad, and that this trestle through which the water now passes was placed where it is a compromise and settlement of a suit between Sanders and Pittman and the railroad; that the agent of the railroad at that time came to him and wanted to put an opening at the edge of plaintiff’s field west of the crossing and switch, and that plaintiff objected to it and proposed to give them a right of way through the best land, and to out the ditch there for them, through the old water course, at and for the sum of one hundred and twenty-five dollars, which was one-half' the amount it would cost them to dig the ditch; that the agent of the railroad company and the plaintiff agreed on this, but when the contract was sent in, the railroad company changed the contract from one hundred and twenty-five dollars to sixty-two dollars and fifty cents, and he declined to accept the modified contract and never signed it. His testimony is corroborated and strengthened by the evidence of other witnesses, and it is clear. from the proof that the ditch dug about four *338years "before the trial of the suit had not been kept open and had become filled up. It appears further from the plaintiff and his witnesses that the original drain of Mile Branch was filled up more than ten years before the bringing of this suit, varying from eleven years to fourteen years before the- filing of the suit.
It appears that the ten year prescription period had not transpired or become completed when the new’ trestle and the ditch leading thereto was opened, and, inasmuch as this opening and ditch prevented the lands above the railroad from being flooded as long as the ditch was kept open, and the proof shows that plaintiff had never suffered the damage he sued for until four years prior to the bringing of the suit, the prescription is not shown in this proof to have been completed or ripened in the defendant as stated at the beginning of this suit.
As stated above, the proof is badly developed in the record, and there is irrelevant matter introduced in evidence, making the testimony rather incorherent. We think, however, the proof was sufficient to have gone to the jury, and the jury could find from the proof the plaintiff’s damages. Accordingly the judgment is reversed, and the cause remamded for a new trial.

Reversed and remanded.